The appellant, Wallace Gregory, was indicted by a grand jury of Marshall county for the offense of carnal knowledge of a girl under the age of 12 years, and, upon his trial under this indictment, was convicted of said offense, and his punishment fixed by the jury at imprisonment in the penitentiary of this State for a term of 99 years. From the judgment entered upon this verdict, this appeal is prosecuted.
There is no bill of exceptions in the record. *Page 548 
The record proper shows indictment in due form of law, properly authenticated by the signature of the foreman of the grand jury. It also appears from the record that the defendant duly filed his plea of not guilty to the charge made against him in said indictment, and in writing duly waived the right to a special venire, and that this written waiver of a special venire was duly entered of record as required by section 8651 of the Code.
A careful examination of the record proper discloses no errors were committed by the trial court, and it follows, therefore, that the judgment and sentence pronounced against the defendant must be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.